Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  December 7, 2011                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  143445                                                                                               Michael F. Cavanagh
                                                                                                             Marilyn Kelly
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
                                                                                                           Mary Beth Kelly
  DAWN L. GARDNER,                                                                                         Brian K. Zahra,
           Plaintiff-Appellee,                                                                                        Justices

  v                                                                 SC: 143445
                                                                    COA: 300487
                                                                    WCAC: 07-000286
  FERNDALE LABORATORIES, INC. and ST.
  PAUL GUARDIAN INSURANCE COMPANY,
           Defendants-Appellants.

  _________________________________________/

         On order of the Court, the application for leave to appeal the June 9, 2011 order of
  the Court of Appeals is considered, and it is DENIED, because we are not persuaded that
  the questions presented should be reviewed by this Court.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           December 7, 2011                    _________________________________________
           t1130                                                               Clerk